DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
An amendment was received from the applicant on December 8, 2021.
Claims 1-11 have been cancelled.
Claims 13-24 have been added.
Claims 12-24 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The cover assembly for a watercraft as claimed is not shown or suggested in the prior art because of the use of a boat cover that includes a tension member that is mounted at a hem of said cover, and a tightening mechanism for transforming said cover between a loose configuration and a tightened configuration, wherein in said tightened configuration, said tension member applies tension to said cover, and a flow of an airstream over a first lateral side of said cover is configured to pull air from an interior of said cover.  The prior art also does not show or suggest the use of said boat cover, wherein in said tightened configuration, a gap is formed at a first lateral side near a front of said cover, and an opening is formed at said first lateral side near an aft end of said cover so that air is pulled out from an interior of said cover by a flow of an airstream over said first lateral side.
The prior art as disclosed by Zirkelbach et al. (US 9,718,517) shows the use of a cover assembly for a watercraft that is comprised of a cover panel with a front end, an aft end, and first and second lateral sides, where each of said first and second lateral sides has a scalloped shape to accommodate the tension of a ratchet loop that is mounted at a hem of said cover panel.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LARS A OLSON/Primary Examiner, Art Unit 3617